DETAILED ACTION
The communication dated 7/8/2022 has been entered and fully considered.
Claims 1-20 are currently pending. Claims 2, 9, 11, 14-15, and 19 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Species Groups I(b), II(a), III(b), IV(a), and V(b) in the reply filed on 7/8/2022 is acknowledged.
Claims 2, 9, 11, 14-15, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the automated endoscope reprocessor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 10, 12-13, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greszler U.S. Publication 2001/0032494 (henceforth referred to as Greszler).
As for claim 1, Greszler teaches a process to disinfect an endoscope comprising the steps: attaching an endoscope (paragraph [0029]; Fig. 1) to a washing and microbial decontamination cabinet (paragraph [0059]; Fig. 8: part 110), equivalent to the claimed automated endoscope reprocessing unit, wherein the endoscope has a lumen (paragraph [0033]; Fig. 4: part 66) having a proximal end and a terminal end; treating endoscope lumen 66 with a first peracetic acid and hydrogen peroxide solution by passing the peracetic acid and hydrogen peroxide solution through the proximal end of the endoscope through to the terminal end of the endoscope to provide a second peracetic acid and hydrogen peroxide solution (paragraphs [0059]-[0061]); expelling the second peracetic acid and hydrogen peroxide solution from the terminal end of the endoscope through lumen 66 (paragraph [0075]); and measuring the expelled peracetic acid and hydrogen peroxide content after treating lumen 66 to disinfect the endoscope with a detector (paragraph [0028]; Fig. 1: part 10), equivalent to the claimed sensor, capable of measuring peracetic acid or hydrogen peroxide content (paragraph [0076]).
As for claim 3, Greszler further teaches that the second peracetic acid and hydrogen peroxide solution is recycled through endoscope lumen 66 for 1 hour or less (paragraphs [0050]-[0056]; Fig. 5).
As for claim 7, Greszler further teaches that the first peracetic acid and hydrogen peroxide solution does not contain any 1-hydroxyethlidene-1,1-diphosphonic acid (paragraphs [0059]-[0061]).
As for claims 10 and 18, Greszler further teaches that detector 10 is removably attached to the terminal end of the endoscope (paragraph [0032]; Fig. 4).
As for claims 12 and 20, Greszler further teaches that detector 10 is removably attached via a connector quick connect (paragraph [0032]; Fig. 4: part 18), equivalent to the claimed quick connect assembly.
As for claim 13, Greszler further teaches that detector 10 measures the overall chemistry in an interior washing and microbial decontamination chamber (paragraph [0059]; Fig. 8: part 112), equivalent to the claimed basin, of washing and microbial decontamination cabinet 110 (paragraph [0076]; Fig. 8).
As for claim 16, Greszler teaches a process to disinfect an endoscope comprising the steps: placing an endoscope (paragraph [0029]; Fig. 1) into a washing and microbial decontamination cabinet (paragraph [0059]; Fig. 8: part 110), equivalent to the claimed automated endoscope reprocessing unit, wherein the endoscope has a lumen (paragraph [0033]; Fig. 4: part 66) having a proximal end and a terminal end; treating the endoscope with a first peracetic acid and hydrogen peroxide solution (paragraphs [0059]-[0061]); and measuring the peracetic acid and hydrogen peroxide content after treating the endoscope with a detector (paragraph [0028]; Fig. 1: part 10), equivalent to the claimed sensor, capable of measuring peracetic acid or hydrogen peroxide content (paragraph [0076]).

Allowable Subject Matter
Claims 4-6, 8, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711